DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-8, and new claim 21 in the reply filed on May 19, 2021 is acknowledged.  The Applicant did not provide grounds for traversal.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the graphic” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Acatti (US 2007/0224417 A1).
With respect to claim 1, Acatti discloses a textile item with a breathable heat transfer label (abstr., 0022), comprising a fabric (0003) and a label with a printed graphic design applied to the fabric – the thermoadhesive transfer is used for application onto the fabric (0003, 0031), a layer of a thermoplastic adhesive applied onto the graphic design (0023), a predefined pattern of holes drilled through the thermoplastic adhesive and the printed graphic design (0022, 0023), the thermoplastic 
Regarding the specific steps through which the label is applied to the fabric as recited in the claim, the claim defines the product by how the product is made, thus, claim 1, is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 1; the reference teaches the structure.
Regarding claim 3, Acatti teaches the textile item of claim 1. The Examiner notes “the carrier” is not an element of the textile item to which the claim is directed, the carrier relates to the process of making the label, Acatti teaches the structure of the label as discussed above with respect to claim 1. 
Regarding claim 6, Acatti teaches the textile item of claim 1.  The claim does not recite a further structural limitation with respect to the textile item, it relates to the method of making the label.  Acatti discloses that a diameter of any size and a variable distance of holes can be selected (0034).
As to claim 7, Acatti teaches the textile item of claim 1.  The claim does not recite a further structural limitation with respect to the textile item, it relates to a method of making the label.  Changes in shape and size are within the purview of a person skilled in the art (MPEP 2144.04).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as obvious over Acatti, in view of Wade et al. (US 2013/0284036 A1”) (“Wade”).
With respect to claim 2, Acatti teaches the textile item of claim 1, but is silent with respect to the graphic design comprising a water-based or solvent-based ink.  Wade discloses that for screen-printing both water-based and solvent-based inks can be used (0003, 0006).  Since in Acatti the graphic design is formed using screen-printing (0031), it would have been obvious to one of ordinary skill in the art to form the graphic design of Acatti of water-based or solvent based ink.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Acatti, in view of He et al. (US 2005/0100689 A1) (“He”).
With respect to claim 4, Acatti teaches the textile item of claim 1, but is silent with respect to the thermoplastic adhesive as recited in the claim.  He discloses a label with a graphic design to be applied to a fabric (abstr.), wherein the adhesive is polyester-based or urethane-based (0066).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an adhesive for the label of Acatti as disclosed in He, as polyester-based and urethane-based adhesives are known in the art of labels for fabrics and it has been held to select a known material based on its intended use is an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416(CCPA 1960).

Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as obvious over Acatti, in view of Hill et al. (US 5858155) (“Hill”).
With respect to claim 5, Acatti discloses the textile item of claim 1, but is silent with respect the diameter of the holes as recited in the claim.  Hill discloses a label with a graphic design including holes (col. 2, lines 7-19, col. 4, lines 39-44) having a diameter of from 1 mm to 3 mm (col. 4, lines 8-25).  The range of the diameter overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the holes of Acatti having diameters as disclosed in Hill as this size of holes is known in printed labels.
Regarding claim 21, Acatti and Hill teach the textile item of claim 5.  Acatti teaches that any distances between the holes can be provided (0034).  Hill discloses that the layout of holes provides 50% holes and 50% opacity (col. 4, lines 19-22), which suggests the range of a gap between the holes satisfying the range recited in claim 21.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Acatti.
With respect to claim 8, Acatti teaches the textile item of claim 1.  Acatti discloses that the textile item is sportswear (0007), thus, Acatti suggests a shirt, a sock, a glove, a headgear, shorts and pants.



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicants disclosure.
The information disclosure statement filed on Feb. 4, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of the non-patent literature document has not been submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783